 1

2

3

4

5

6

 7

8                            UNITED STATES DISTRICT COURT

9                        SOUTHERN DISTRICT OF CALIFORNIA

10

11   TRACYE B. WASHING TON,                         Case No.: 3:17-cv-01615-MMA-RBM

12                                     Plaintiff,
                                                    ORDER:
13   v.
                                                    1. GRANTING PLAINTIFF'S REQUEST
14   O'DELL, et al,                                 FOR EXTENSION O F TIME TO FILE
                                    Defendants.     [Doc. 48];
15

16                                                  2. GRANTING PLAINTIFF'S MOTION
                                                    TO AMEND COMPLAINT [Doc. 50];
17
                                                    and
18
                                                    3. GRANTING IN PART PLAINTIFF'S
19                                                  REQUEST FOR AN ORDER
                                                    DIRECTING SERVICE BY THE U.S.
20
                                                    MARSHAL [Doc. 52].
21

22

23         Before the Court are three motions filed by Plaintiff TRACYE B. WASHING TON,

24   a prisoner proceeding   in pro per and in forma pauperis. The first is a Request for an
25   Extension of Time to file a first amended complaint, made on the grounds that Plaintiff

26   was actively involved in another case, and that he suffered an injury that left him

27   wheelchair-bound. (Doc. 48, at 1-2.) The second is a Motion to Amend the Complaint for

28   the purpose of naming"John Doe" defendants. (Doc. 50.) Finally, Plaintiff filed a Request



                                                                          3:17-cv-01615-MMA-RBM
 1   that the Court order the California Department of Corrections and Rehabilitation

2    ("CDCR") to assist the U.S. Marshal in executing service on the unserved Defendants.

3    (Doc. 52.)

4           I. PLAINTIFF'S REQUEST FOR EXTENSION OF TIME

5           Pursuant to the Scheduling Order issued by the Court on August 7, 2018, "any

6    motion to join other parties, to amend the pleadings, or to file additional pleadings" should

7    have been filed by August 24, 2018. (Doc. 44.) Plaintiff requested an extension to file a

8    First Amended Complaint because he is representing himself in another matter that was set

9    for trial on August 20, 2018 and because he suffered a traumatic injury which has left him

10   wheelchair bound. (Doc. 48, at 1- 2.) Also, Plaintiff's Request for Extension of Time, as

11   well as his Motion for Leave to Amend, were filed before the deadline contained in the

12   Scheduling Order. (Doc. 44.) The Court finds that these circumstances constitute good

13   cause to grant Plaintiff's request.

14          II. PLAINTIFF'S MOTION FOR LEAVE TO AMEND

15          Plaintiff also seeks leave of Court to amend his Complaint to allege the true names

16   of two defendants previously identified as John Doe and Jane Doe. (Doc. 50, at 1.) On

17   September 24, 2018, Plaintiff filed his First Amended Complaint: the Court accepted and

18   filed it   nunc pro tune to September 20, 2018. (Doc. 55.) On October 10, 2018, five named
19   Defendants (each of whom had been previously served) filed an Answer to Plaintiff'sFirst

20   Amended Complaint. (Doc. 56.)

21          The Ninth Circuit has noted "on several occasions ... that the 'Supreme Court has

22   instructed the lower federal courts to heed carefully the command of Rule 15(a), F[ed]. R.

23   Civ. P., by freely granting leave to amend when justice so requires."'           Gabrielson        v.


24   Montgomery Ward & Co., 785 F.2d 762, 765 (9th Cir.1986) (quoting Howey                  v.   United
25   States, 481F.2d 1187, 1190 (9th Cir.1973) (citations omitted). Thus,"[r]ule 15's policy of
26   favoring amendments to pleadings should be applied with 'extreme liberality.' "              US.   v.


27   Webb, 655F.2d 977, 979 (9th Cir. 1981) (citing Rosenberg Brothers      &   Co.   v.   Arnold, 283
28   F.2d 406 (9th Cir. 1960) (per curiam)). This liberality in granting leave to amend is not


                                                   2

                                                                             3:17-cv-01615-MMA-RBM
 1   dependent on whether the amendment will add causes of action or parties, but it is subject

2    to several qualifications.   DCD Programs, Ltd.     V   Leighton, 833 F.2d 183, 186 (9th Cir.
3    1987.) Five factors are taken into account to assess the propriety of a motion for leave to

4    amend: bad faith, undue delay, prejudice to the opposing party, futility of the amendment,

5    and whether the plaintiff has previously amended the complaint.         See Nunes   v.   Ashcroft,
6    348 F.3d 815, 818 (9th Cir.2003).

7          The Court finds that amending the Complaint to allege the correct names of

8    Defendants already alleged as"Doe" Defendants is proper because (1) the amendment, on

 9   its face, is not made in bad faith; (2) there is no prejudice to the opposing parties in alleging

10   the true names of"Doe" defendants; (3) the Motion is not made after an undue delay, but

11   only a short delay and after a noticed motion; (4) the amendment is not futile because

12   Plaintiff may have valid claims against the now-named defendants that could survive

13   dispositive motions; and (5) Plaintiff had not yet amended the Complaint. On balance,

14   given these factors and the policy of liberally granting leave to amend, the Court finds it

15   proper to grant Plaintiff leave to amend the Complaint. In any event, Plaintiff has already

16   filed a First Amended Complaint (doc. 55), and the served defendants have answered the

17   First Amended Complaint (doc. 56).

18         III. PLAINTIFF'S REQUEST FOR AN ORDER DIRECTING SERVICE BY

19         U.S. MARSHAL

20         Plaintiff moves the Court for an order requiring the California Department of

21   Corrections and Rehabilitation to provide assistance in executing service of the Summons

22   and Complaint in this action as to Defendants M. Costello and Nunez. (Doc. 52, at 1.)

23   Plaintiff argues that it has been eight months since the Court directed service by the U.S.

24   Marshal upon said defendants, and Plaintiff is therefore unable to conduct discovery as to

25   these defendants.   (Id.)
26          Pursuant to 28 U.S.C. § 1915(d), if a plaintiff is authorized to proceed          in forma
27   pauperis,"officers of the court shall issue and serve all process." The Court must appoint
28   the U.S. Marshal to effect service, and upon such an order the Marshal must serve the


                                                     3

                                                                                3:17-cv-01615-MMA-RBM
I    summons and complaint.      (See Federal Rule of Civil Procedure 4(c)(3).) When the U.S.
2    Marshal is ordered to effect service, the standard 90-day window to serve Defendants is

3    expanded to within 120 days of filing the operative complaint.    See Fed. R. Civ. Pro. 4(m)
4    note, 20I5 Amendment, Subdivision (m).

5          Here, the First Amended Complaint names two additional defendants, A. Canedo,

6    and C. Covel, but fails to name ''Nunez." (Doc. 52.) In fact, the First Amended Complaint

7    makes no mention of ''Nunez" at all, a notable difference from the original Complaint.

8    (Compare doc. 52 and doc. 4.) For purposes of Plaintiff's Motion the court will consider
 9   "Nunez" a voluntarily-dismissed defendant. Therefore, the only Defendants who remain

I0   unserved are A. Canedo, C. Covel and M. Costello. The 120-day time period to effect

II   service of the First Amended Complaint ends on December I3, 20I8. If Plaintiff timely

12   furnishes the U.S. Marshal with the information necessary to identify these unserved

13   Defendants, service would likely be effectuated within the deadline.

I4         The Court cannot direct the CDCR to disclose the locations of the unserved

I5   defendants to Plaintiff because the Court does not have jurisdiction over the CDCR in this

I6   action.    However, even though Plaintiff could obtain this information via discovery,

I7   defense counsel is in a position to provide it to Plaintiff, which would assist in the service

I8   of process. In the interests of judicial economy and expeditious litigation, defense counsel

I9   should provide the information to Plaintiff.

20         IV. CONCLUSIONS AND ORDERS

2I         For the reasons discussed above, the Court:

22         I.      GRANTS Plaintiff's Request for an Extension of Time to file his First

23   Amended Complaint. (Doc. 48.)

24         2.      GRANTS Plaintiff's Motion for Leave to Amend. (Doc. 50.)

25         3.      GRANTS IN PART, Plaintiff's Request for an Order Directing Service by

26   the U.S. Marshal. (Doc. 52.)

27         4.      DIRECTS the Clerk to issue a summons as to Plaintiff's First Amended

28   Complaint (doc. 55) and forward it to Plaintiff, along with a blank U.S. Marshal Form 285


                                                    4

                                                                              3:17-cv-01615-MMA-RBM
 1   for each of the remaining Defendants. In addition, the Clerk will provide Plaintiff with a

2    filed copy of this order, a certified copy of his First Amended Complaint, and the summons,

3    so that he may serve these defendants.

4          5.     ORDERS Defense Counsel to provide identifying information, insofar as

 5   obtaining such information is reasonable, for the three unserved Defendants in this matter.

6          6.     ORDERS the U.S. Marshal to serve a copy of the First Amended Complaint

7    and Summons upon the remaining Defendants as directed by Plaintiff on the USM Form

8    285s provided to him. All costs of that service will be advanced by the United States.   See
 9   U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).

10         7.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to

11   serve upon each Defendant, or if an appearance has been entered by counsel, upon counsel,

12   a copy of every further pleading, motion, or other document submitted for the Court's

13   consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must include with every original

14   document he seeks to file with the Clerk of Court, a certificate stating the manner in which

15   a true and correct copy of that document has been served on Defendants or on their counsel,

16   and the date of that service.   See S.D. Cal. Civ. L. R. 5.2. Any document received by the
17   Court which has not been properly filed with the Clerk, or which lacks a corresponding

18   Certificate of Service, may be disregarded.

19         IT IS SO ORDERED.

20   DATE: October 25, 2018

21

22

23
                                                            th Bermudez Mo       negro
24
                                                          United States Magistrate Judge
25

26

27

28


                                                   5

                                                                            3:17-cv-01615-MMA-RBM
